

Exhibit 10.1
(English Translation)
 
Index No.: 75012009284390
 
SPD BANK
 
Agreement for Short-term Loan
 
SHANGHAI PUDONG DEVELOPMENT BANK

 
1

--------------------------------------------------------------------------------

 
 
Agreement for Short-term Loan
 
To: Shanghai Pudong Development Bank      Dalian       Branch/Sub-branch
No.:75012009284390      

 
Client Name:
Dalian Heavy Mining Equipment Manufacturing Co. Ltd.
Date of Application:
 
Address:
 
Contact with Client:
 
Telephone:
 
Contact with Financing Bank:
 
(This section fill out by Finance Bank)
 
Fax:
   

 
Our company hereby irrevocably applies for the short-term liquidity loan from
your bank under the following articles of the agreement:
 

--------------------------------------------------------------------------------

I.  Paramount Clause

--------------------------------------------------------------------------------

 
¨  This Agreement is signed as the subsidiary financing documents for the
<<Agreement for Financing Facilities>> with number________(Hereafter referred as
Agreement for Financing Facilities), after this agreement come into effect, all
of its clause shall be incorporated into the Agreement for Financing Facilities,
and as an integral part (In the event the client has signed a Agreement for
Financing Facilities with the Financing Bank, this option shall be chosen, and
write down the Agreement for Financing Facilities number;
 
þ  This agreement is a separate credit document signed between the client and
the Financing Bank (In the event the client has not signed a Agreement for
Financing Facilities with the Financing Bank, this option shall be chosen);
 
¨  The loan stated in the agreement is used for paying off the existing debt,
which the guarantor has known well.  Original Agreement 
Name:                                                     Signing
Date:                                                     Index Number:
(In the event the loan is used for paying off the existing debt, this option
must be chosen)
 

--------------------------------------------------------------------------------

II. Description of the Loan
 
(If the interest rate and penalty rate of interest about the loan have been
agreed in the Agreement for Financing Facilities, relevant blanks in the
agreement are permitted to be left unfilled)
 
Currency
Amount (in
Capital)
Date of  
Drawing
Due Date (or
Period)
Interest Rate
Penalty Rate for
Overdue
Penalty Rate for
Embezzlement
RMB
Twelve Millions Yuan Even
1/12/2010
1/11/2011
12 Months Benchmark interest rate (þ plus ¨  subtract) 10 %
 
The interest rate at the time this contract was signed is 5.841%
8.7615%
11.682%
Foreign Currency
     
¨  __ Month Libor + __
   
¨  Other___
Loan Purpose
Cash Flow
Method of Interest Rate Adjustments
RMB
In the even that the People’s Bank of China adjust the Benchmark interest rate
before the release of the agreed loan, then the Benchmark interest rate of the
People’s Bank of China on the loan release date shall be used as the Benchmark
interest rate; In the even that the People’s Bank of China adjust the Benchmark
interest rate after the loan was release and during the loan period, then
 
¨ Adjust monthly; adjust on the 21st day of each month;
 
þ  Adjust quarterly; adjust on the 21st day of the last month of the quarter;
 
¨  No adjustment;
 
¨  Other _______
Foreign Currency
From the loan release date, adjust monthly on the corresponding date with the
latest foreign currency interest rate.
Method of Interest Calculation
¨  Monthly statement, calculated on the 20th day of each month;
 
þ  Quarterly statement, calculated on the 20th day of the last month of the
quarter;
 
¨  Interest paid on the loan maturity day, interest shall be paid along with the
principle.
Liquidated Damages for Early Repayment
Shall be equivalent to ___% of the total early repayment

 
 
2

--------------------------------------------------------------------------------

 
 
Note:
 
 
1)
For monthly or quarterly statement, the last portion of the interest shall be
paid along with the principle.

 
 
2)
The actual drawing date and the maturity date shall be refer to the date noted
on the IOU (Loan Certificate),  If the IOU did not specify the maturity date,
the maturity date shall be the actual drawing date plus the loan period.  IOU
(Loan Certificate) is the inseparable portion of this agreement.

 

--------------------------------------------------------------------------------

III. Description of the Guarantee
 
(If the guarantee agreement has been reached in the Agreement for Financing
Facilities, relevant blanks in the agreement are permitted to be left unfilled)
 
Guarantor
Dalian Union-Chuangye Bonding Co. Ltd.
 
Wang, Lixin
Type of Guarantee
¨  Mortgage, Guarantee Contract number: __________;
¨  Pledge, Guarantee Contract number:_____________;
þ  Assurance, Guarantee Contract number: YB7501200928439001/02

IV. General Clauses
 

--------------------------------------------------------------------------------

The client hereby confirms that the following clauses for loan have been read
and agreed:
 
 
1.
After the financing bank has signed the agreement, except that the loan has been
granted to the client in accordance with the agreement, it has the right to
cancel the granting of loan agreed in the agreement at any time.

 
 
2.
Repayment and interest calculation method: except otherwise stated therein, the
principle shall be repay at the maturity date in lump sum.   The interest in the
agreement shall be calculated daily from the granting date, and repay in
according to the agreement reach by the client and the financing bank.

 
 
3.
Document submitted: the client must submit the following documents to the
financing bank or meet relevant requirements before withdrawal; however, the
financing bank has no obligations to examine the authenticity of the documents.

 
 
(1)
The latest articles of incorporation, copies of business license;

 
 
(2)
The decisions of the Board of Directors for the client to sign the agreement and
its attached financing documents (in the event the articles of incorporation of
the client gives restrictions on the signing right of the legal representative);

 
 
(3)
The authorization of the representative from the client and signature of the
representative;

 
 
(4)
The agreement with legal signature of the client;

 
 
(5)
The withdrawal date agreed by the client should be the business day of the
financing bank;

 
 
(6)
If the loan in the agreement is guaranteed, the guarantee document should be
signed and come into effect before withdrawal;

 
 
(7)
Loan certificate with client’s valid name stamp.

 
 
(8)
The documents and/or conditions requests by the financing bank at anytime;

 
 
4.
If the dates of withdrawal and repayment are not a business days of the
financing bank, the dates should be postponed to the next business days and the
interest should be counted within the postponed days.

 
 
5.
Advance repayment and early maturity: Unless the bank has informed the client
about the early maturity, the client must apply for the writing permission from
the bank before making advance repayment, and the financing bank reserve the
right to request the agreed liquidated damages for early repayment from the
client.  Any advance repayment shall be treated as early maturity.  The
financing bank reserve the right to request early maturity of the agreed loan to
the client without explanations, the client shall repay the loan immediately.

 
 
6.
Tax: except otherwise stated in the law, the client has to deduct the relevant
taxes out of the repayment according to the law, otherwise, all the amount
agreed in the agreement must be paid off without any deduction.  If the client
has to deduct the relevant taxes according to the law, the client shall pay
additional amount to the bank so that the bank can get full amount specified in
this agreement without any deduction.

 
 
7.
Statements and warranties: the client should make the following statements and
warranties, and the statements and warranties are treated as the necessity
whenever the bank grants loans to the client according to the agreement:

 
 
(1)
The client must be an entity registered legally in China (excluding Hong Kong,
Macao and Taiwan, similarly hereinafter).  It should have the right to sign this
agreement and all the relevant documents, take any necessary corporate actions
to assure the validity, effect and compulsory fulfillment of this agreements and
relevant documents;

 
 
(2)
The signing and fulfillment of this agreement shall not violate the other signed
contracts and documents, articles of incorporation, applicable laws and
administrative provisions, certain documents and verdicts from relevant
authorities, other obligations and arrangements of the client.  The client shall
apply and granted all approval, authorization, registration and license
according to law and maintain their validity, at the request of the bank, the
client shall issue relevant certificates immediately.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(3)
The client must clarify all financial statements (if any) comply with China’s
law and regulations, which shall be true, integral and judicial to reflect its
financial status; during the signing and fulfillment of the agreement, the
client must make sure that the materials, documents and information about
guarantee and itself submitted to the bank, must be true, effective, correct and
integral without any concealment and omission;

 
 
(4)
The client shall carry out its business in line with the regulations and law; it
must conduct business based on the regulations stated in its business license
and legal scope of business; besides, it should handle annual check formalities
in time;

 
 
(5)
The client shall assure that there will be no such conditions and affairs that
can or may cause serious negative influence on its contractual capability.

 
 
8.
Commitments: The client must make following commitments:

 
 
(1)
The client shall repay the loan’s principle, interest and associate fees on
time, and shall fully comply with the obligation in the agreement;

 
 
(2)
In the event the client has known that it is involved in the economic, civil,
criminal and administrative lawsuit procedures with serious negative influence
or its major capital is concerned with any official measures such as compulsory
implementation, being sealed, detention, being frozen and lien, it should inform
the bank in writing form about the influence and remedial measures taken or to
be taken in detail within 5 business days;

 
 
(3)
The borrower promises not to violate the normal order of repay and repay other
loan first, and will not sign any contract or agreement that may resulting the
loan under this agreement in a subordinate position.

 
 
(4)
from the date of signing to the end of repayment in the agreement, without the
written permission from the financing bank, the client will not:

 
 
a.
Undergo the procedures such as liquidation, bankruptcy, reformation, merger
(acquisition), incorporation, dissolution, capital reduction or similar legal
procedures;

 
 
b.
Sell, hire, donate, transfer or deal with its major capital in any form except
the daily business necessary;

 
 
c.
Reconstruct its stockownership;

 
 
d.
Provide guarantee to a third party that can cause serious negative influence on
its ability to fulfill this agreement;

 
 
e.
Sign contracts/ agreements or take responsibilities that can cause serious
negative influence on its ability to fulfill the agreement.

 
 
(5)
When the guarantee in the agreement meets special conditions or has to be
changed, the client should provide other guarantees up to the requirement of the
financing bank. The special conditions and changes include but not limited to
out of service, dissolution, removal of business license, applying or being
applied for reconstruction and bankruptcy, serious changes in operation and
finance of the guarantor, being involved in serious lawsuits or arbitrations
where its legal representatives, directors, supervisors or executives are
involved in, the values of things guaranteed are or may be reduced, measures are
taken for attachment, noncompliance against the agreement found or the contracts
requested for cancellation.

 
 
(6)
Under the requirements of the financing bank, the client should handle the
notarization with effect of compulsory implementation in the pubic notary office
appointed by the bank, bear the cost and accept the compulsory implementation
willingly;

 
 
(7)
The client should inform the financing bank of the events that will influence
its capability to fulfill the obligations under the agreement and the relevant
documents.

 
 
9.
Market-oriented interest rates: After the granting of the agreed loan, it the
People’s Bank of China implement the market-oriented interest rates policy of
Renminbi loan, the borrower and the lender shall engaged in consultation
immediately to determine the interest rate standard.

 
10.
Expenses and costs: as for the expenses on the modification, signature,
compulsory implementation, notarization and registration of any document, the
client should make compensation to the financing bank at the request of the
financing bank. Except those stated for the financing bank to pay, the client
should pay the stamp tax and other taxes of the agreement and the relevant
documents.

 

 
11.
Interest penalty: The client hereby confirms, the financing bank reserve the
right to charge according to the following criteria:

 
 
(1)
With regard to the unpaid and due (the term “maturity” in this agreement also
includes the early maturity announced by the financing bank) principle; the
client should pay the interest penalty to the bank. The interest penalty shall
be calculated daily on the sum unpaid from the due date to when all principle
and interest were repay.

 
 
(2)
In the event the client does not use the loan for what was agreed, the financing
bank reserves the right to charge embezzlement punitive interest on the
loan.  The embezzlement punitive interest shall be calculated daily from the day
when the contract was breach to when all principle and interest were repay.

 
 
(3)
With regard to the unpaid and due (the term “maturity” in this agreement also
includes the early maturity announced by the financing bank) interest (including
regular interest, pass due punitive interest, embezzlement punitive interest);
the client should pay additional interest penalty to the bank with the pass due
punitive interest rate. The interest penalty shall be calculated daily on the
sum unpaid from the due date to when all principle and interest were repay.

 

 
12.
Authorized repayment and offset: the client hereby authorizes the financing bank
on behalf of the client to use the fund (regardless of the kind of currency) in
its account in the financing bank for the repayment of the debts when the client
repays no due loan whether or not the debts belong to those under the agreement;
the authorization is irrevocable; regarding to the currency conversion, the bank
will adopt the conversion rate determined by itself with the risk taken by the
client.

 

 
13.
Acknowledgement of debt: according to the constant standard business rules, the
financing bank will keep a set of accounting statements and vouchers in the book
of account that is related to the business under the agreement. Except obvious
errors, the client should treat the accounting statement and document as valid
proofs for its debts.

 
 
4

--------------------------------------------------------------------------------

 
 
14.
Transfer: the client has no right to transfer the rights or obligations in the
agreement to others. The financing bank has the right to transfer the rights and
obligations in the agreement to a third party, disclose any relevant information
to a third-party which includes any information offered by the client and
guarantors for the agreement.

 
15.
Information disclosure: the client agrees: in addition to the disclosure
permitted in article 14, the financing bank can disclose all the relevant
information of the agreement to headquarters, branches, related organizations
and the staffs in the organizations; meanwhile, the disclosures, which are in
line with the requirements of laws and regulations of supervision departments,
government agencies and judicial organs, are also permitted.

 
16.
Default: the client violates the statements and commitments in the agreement, or
the statements and commitments in it are not true, incorrect, incomplete and
inaccurate or have been violated; it violates or refuses to fulfill the
commitments and the regulations in the agreement; the conditions undergoing in
the company of the client threaten the security of the loan; the guarantors
violate the rules agreed in the guarantee documents. If any condition mentioned
above happens, the financing bank has the right to claim the acceleration of the
maturity for the loan and the client shall compensate for all the losses of the
bank including attorney fee.

 
17.
Special agreement for group client: in the event the client of the agreement is
a group, the client hereby agrees: (1) the client should report timely the
related transaction conditions about over 10% net assets of the concrete
fiduciary, including: a. Relationship of trading parties; b. Project and nature
of transaction; c. Transaction sum or corresponding proportion; d. Policy of
pricing (including transaction with no sum or only token payment); (2) If the
fiduciary has one of the following conditions, the client will be taken as
violating the contract, and the financing bank has the right to cancel the
credit extension from the client, take back partial or full credit extension or
demand the client to add 100% guarantee fund: a. Provide fake materials or hide
key operation and financial activities; b. with the permission of the financing
bank, the purpose under credit extensions is changed, peculate or engage in
illegal or violating transaction under the credit; c. utilize fake contracts
with associated parties, take bills receivable, account receivable or other
obligatory right (which have no trading actually) for discounting or pledge to
cheat for fund or credit from the bank; d. Refuse the supervision and check on
the use and financial activities of the credit funds by the financing bank; e.
Serious merger, reconstruction or recombination occur, which the bank thinks
will threaten the safety of the credit funds; f. evade the claimable assets on
purpose through associated transaction.

 
18.
Other clauses agreed:  When the borrower request for withdrawal, the original
loan notice that met the requirement of the bank from Dalian Union-Chuangye
Bonding Co. Ltd. Shall be submitted, otherwise, the bank reserve the right to
refuse the withdrawal request and does not assume any responsibility.

 
(Stamp)
(Stamp)

 

 
19.
Applicable laws and jurisdiction: the agreement will be governed by laws and
regulations of the Peoples’ Republic of China (excluding Hong Kong, Macao and
Taiwan region). Any disputes arising out of the agreement will be handled by the
People’s Court at the location of the bank, which owns exclusive jurisdiction.

 

 
20.
Address for lawsuit: the client confirms that as for any proceedings under the
agreement, any summons and notification relating to the proceedings shall be
sent to the address specified at the beginning of the agreement, which will
taken as actual arrival of the files, without written notification to the bank,
the address mentioned above shall not be changed.

 

 
21.
Separation of articles: any failure, illegality or unable to exercise forcefully
of articles in the agreement shall not influence the validity, effect and
implementation of other articles in the agreement.

 

 
22.
During the validity of the agreement, the financing bank may give extension or
delay to take actions against violating behaviors of the client, which shall not
damage or restrict the financing bank’s rights and benefits as debtor under the
agreement, and not be taken as connivance to the noncompliance of the client,
and even not as the bank has given up the rights to take actions against the
noncompliance.

 

 
23.
Consistency of financing sum: If the Agreement for Financing Amount (if
applicable, including any alteration valid) conflict with the agreement, the
agreement shall prevail.

 

 
24.
Signing: The agreement is made in quadruplication, the client holds one copy,
and the financing bank holds three copies, which will come into effect on the
date when it is affixed with seals of signatures of legal
representatives/principals of two parties.

 

--------------------------------------------------------------------------------

The column for signature
 
     The two parties confirm that all articles of the agreement have been
explained and discussed in details, both have no doubt about the agreement, and
get correct and accurate understanding on the definitions of rights, obligations
and responsibilities in the agreement.
 
Client (Seal)  (Stamp)
 
Financing Bank (Seal) (Stamp)
     
Legal representative or authorized agent (signature or stamp)
 
Person in charge or authorized agent (signature or stamp)
/s/ Lixin Wang
  
(stamp in red)
Agreement signing date: 1/12/2010


 
5

--------------------------------------------------------------------------------

 
